Case 1:14-cv-07539-MKB-CLP Document 142 Filed 01/24/19 Page 1 of 2 PageID #: 1778




                Jonathan R. Miller, Attorney (Admitted in NC, NY & MO)
                 301 N. Main St., Ste. 2412, Winston-Salem, NC 27101
                      Tel: (336) 837-4437 Fax: (336) 837-4436




  January 23, 2019

  Via ECF
  Hon. Cheryl L. Pollak, U.S.M.J.
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

        Re:   Moukengeschaie v. Eltman, Eltman, & Cooper, P.C., et al.
              No. 14-cv-7539(MKB)(CLP)

  Dear Judge Pollak:

  This office, together with co-counsel, represents Plaintiff Jovana N.
  Moukengeschaie in the above-named case. I am writing to provide the Court with a
  status update and to request that the Court schedule a conference to address an
  issue that has arisen as the parties have been negotiating a class settlement
  agreement.

  Plaintiffs’ attorneys completed a draft of the class settlement agreement on
  December 31, 2018. Defendants’ attorneys forwarded their proposed revisions to
  the agreement on January 9, 2019, and, on the same day, all counsel participated
  in a teleconference to discuss the settlement agreement. Another teleconference
  was held today, January 23, 2019, again with all counsel attending. During this
  call, the parties’ attorneys agreed that it would be helpful to have Your Honor’s
  input.

  The parties suggest Monday, February 11; Tuesday, February 12; Monday,
  February 25; or Tuesday, February 26 as potential dates for the conference. The
  parties will be happy to suggest additional dates if none of those dates are
  convenient for the Court.
Case 1:14-cv-07539-MKB-CLP Document 142 Filed 01/24/19 Page 2 of 2 PageID #: 1779




  Finally, in order to keep costs down, I respectfully request permission to attend the
  conference telephonically. All other counsel have indicated that they would be able
  to attend the conference in person.

  Respectfully,

  /s/ Jonathan R. Miller

  Jonathan R. Miller

  cc:   All Attorneys of Record (Via ECF)




                                         2
